           Case 3:20-cv-01368-VC Document 59 Filed 07/17/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


    EDWARD C TIDWELL, et al.,                        Case No. 20-cv-01368-VC
                 Plaintiffs,
                                                     ORDER DISMISSING CASE
           v.

    CSHP ONE LP, et al.,
                 Defendants.



        The lawsuit appears to arise from a housing dispute: Tidwell alleges that the defendants

filed an unlawful detainer action against his ex-wife, daughter, and son. He also alleges that a

lease agreement that his ex-wife and son signed was defective. Tidwell is the only plaintiff in

this case, and he was not a party to the lease or to the unlawful detainer action.

        Tidwell’s first complaint was dismissed for lack of jurisdiction and for failure to state a

claim. He was granted leave to amend and was referred to the Northern District of California’s
Legal Help Center. He filed an amended complaint alleging violations of the ADA, the Unruh

Act, and Sections 1 and 7 of the California Constitution.1 The amended complaint is difficult to

parse, but it does not contain any material facts beyond those he included in the first dismissed

complaint. Even taking the allegations of both complaints together, Tidwell has failed to state a

claim under any of the laws he cites.

        The Court is under an obligation to dismiss this case “at any time” if it determines that

the action is frivolous. See 28 U.S.C. § 1915(e)(2). Tidwell has repeatedly failed to allege facts

1
 Sections 1 and 7 recognize inalienable rights in life, liberty, and property, and declare that
people should not be denied equal protections of the laws. Cal. Const. art. I, §§ 1, 7.
          Case 3:20-cv-01368-VC Document 59 Filed 07/17/20 Page 2 of 2




giving rise to a cognizable claim. (And the case, moreover, appears to concern a dispute that

does not involve him.) Because Tidwell cannot state a plausible basis for relief, this case is

dismissed with prejudice.

       IT IS SO ORDERED.


Dated: July 17, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
